Citation Nr: 0118741	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-20 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES


1.  The propriety of the initial noncompensable rating 
assigned for the veteran's service-connected bilateral 
hearing loss.

2.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to February 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which granted service connection for bilateral 
hearing loss and tinnitus and assigned noncompensable and ten 
percent evaluations, respectively, effective October 25, 
1999.  The veteran perfected a timely appeal of this 
determination to the Board.

Because the veteran has disagreed with the initial ratings 
assigned for his bilateral hearing loss and tinnitus, the 
Board has recharacterized these claims on the title page as 
involving the propriety of the initial evaluations.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As a final preliminary matter, the Board acknowledges that 
the veteran and his representative have submitted evidence 
and argument in support of his contention that higher initial 
evaluations should be granted on an extraschedular basis.  In 
denying entitlement to higher ratings, however, the RO has 
specifically determined that this case presented "no 
exceptional factors or circumstances relating to the 
veteran's disablement."  Accordingly, the RO did not refer 
the claim to the Under Secretary for Benefits or to the 
Director of the Compensation and Pension Service for extra-
schedular consideration.  Instead, in response to the 
veteran's assertions, in October 2000, the RO mailed him a VA 
Form 21-8940, a formal application for increased compensation 
based on unemployability.  To date, the veteran has not filed 
a completed VA Form 21-8940 at the RO.  The Board thus 
concludes that the veteran's claims both for extraschedular 
ratings and of unemployability due to his service-connected 
bilateral hearing loss and tinnitus are pending before the RO 
and are not before the Board.  In light of the foregoing, in 
the following decision, the Board will consider only whether 
the veteran's bilateral hearing loss and tinnitus warrant 
higher schedular evaluations.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Private audiometric test results obtained in December 
1999 show that the veteran had level I hearing in his right 
ear and level I hearing in his left ear.

3.  VA audiometric test results obtained in January 2000 show 
that the veteran had level I hearing in his right ear and 
level I hearing in his left ear.

4.  The veteran has recurrent and persistent tinnitus and he 
is in receipt of the maximum schedular evaluation available 
for this disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 
Diagnostic Code 6100 (2000).

2.  The criteria for an initial evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.87, 
Diagnostic Code 6260 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In October 1999, the veteran filed his claims of service 
connection for bilateral hearing loss and tinnitus at the RO.  
In support, he submitted pertinent VA and private medical 
evidence, including numerous audiological evaluations, dated 
from January 1975 to December 1999.  In addition, in January 
2000, the veteran was afforded a formal VA audiological 
evaluation, followed in February 2000 by a formal VA ear 
disease examination.  Upon consideration of the veteran's 
service medical records and the above post-service medical 
evidence, the RO established service connection for bilateral 
hearing loss and tinnitus and assigned the current 
noncompensable and 10 percent evaluations, effective October 
25, 1999.

In a December 1999 report, the veteran's private 
otolaryngologist, Dr. Paul F. Malone, diagnosed him as 
suffering from high frequency sensorineural hearing loss, 
bilaterally, as well as tinnitus.  In addition, he opined 
that both of these disabilities were related to his in-
service exposure to acoustic trauma.  Further, audiometric 
examination revealed pure tone threshold levels, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
45
60
75
LEFT
N/A
10
45
60
75

Pure tone threshold levels averaged 48 decibels for the right 
ear and 48 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and 96 percent in the left ear.

In January 2000, the veteran was afforded a VA audiological 
evaluation.  He provided a history of in-service acoustic 
trauma.  In addition, he stated that he had "noise in both 
ears constantly" and had trouble hearing women's voices when 
there was any background noise present.  The veteran added 
that he was unable to hear deer or squirrels when he was in 
the woods.  The examiner diagnosed the veteran as having 
bilateral, constant tinnitus and opined that it was related 
to his military service.  In addition, audiometric 
examination revealed pure tone threshold levels, in decibels, 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
45
60
75
LEFT
N/A
15
45
65
75

Pure tone threshold levels averaged 49 decibels for the right 
ear and 50 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent 
bilaterally.

Further, in February 2000, the veteran was afforded a VA ear 
disease examination.  The veteran reported a history and 
complaints consistent with that noted above and the examiner 
diagnosed him as having tinnitus and bilateral noise-induced 
hearing loss and opined that both disabilities were related 
to his military service.

In August 2000 he submitted a signed, undated, statement 
drafted by his former supervisor, who indicated that the 
veteran was terminated from his employment in 1978 due to his 
impaired hearing.  Thereafter, in March 2001, the veteran 
filed a report prepared by the West Virginia Department of 
Health and Human Resources, dated earlier that same month, 
confirming that during various periods he was receiving 
public assistance.  Finally, a review of the recent 
audiological evaluations, dated in April 1998 and prior 
thereto, reflects findings consistent with those obtained in 
December 1999 and January 2000.

Analysis

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A). In reaching this conclusion, 
the Board notes that, during the course of this appeal, VA 
has afforded the veteran two pertinent VA examinations and 
has considered a pertinent private and VA medical records.  
The Board will therefore proceed with the consideration of 
this case.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans Claims) (Court) emphasized the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  In the former case, the 
Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the current level of disability is of primary importance 
when assessing an increased rating claim.  In the latter 
case, however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  

A.  Bilateral hearing loss

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

The veteran's bilateral hearing loss is currently evaluated 
as noncompensably disabling under Diagnostic Code 6100.  The 
mechanical application of the rating schedule to the December 
1999 private audiometric evaluation shows that the veteran 
had level I hearing in his right ear and level I hearing in 
his left ear, which warrants a noncompensable disability 
rating.  Diagnostic Code 6100 (2000).  The mechanical 
application of the rating schedule to the January 2000 VA 
audiometric examination findings also results in a 
determination that the veteran has Level I hearing in both 
ears, which again warrants a noncompensable evaluation.  Id.  
In light of the foregoing, entitlement to a compensable 
evaluation for this disability for any time service 
connection service connection was established is not 
warranted.

B.  Tinnitus

The veteran's tinnitus is currently evaluated as 10 percent 
disabling under Diagnostic Code 6260.  If the tinnitus is 
shown to be recurrent, a maximum 10 percent evaluation is 
available under this code.  The evidence shows that the 
veteran suffers from bilateral, constant tinnitus. Therefore, 
because the veteran is already receiving the maximum 
disability rating available under Diagnostic Code 6260, the 
claim for a higher schedular rating must be denied.



C.  Conclusion

The preponderance of the evidence is against both claims.  
Therefore, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Inasmuch as the noncompensable and 10 percent evaluations 
represent the greatest degree of impairment since the date of 
the grant of service connection, "staged rating" is 
unnecessary.  See Fenderson, 12 Vet. App. at 126.

ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.

An initial evaluation in excess of 10 percent for tinnitus is 
denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

